oO OND A BP WD PO &

NO NY NY NY KN BD RR ee ee ea eo
STN MH BP WN K&§ DO DO nH HDR mW BR WwW KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

Case 3:20-cv-02731-VC Document 535 Filed 08/12/20 Page 1 of 2

E-mail: scoleman@bwslaw.com
BURKE, WILLIA
444 South Flower Street, Suite 2400
Los Angeles, CA 90071-2953

Tel: 213.236.0600

Attorneys for Respondents-Defendants
THE GEO GRO
GEO GROUP, INC.) and

Susan E, Coleman @bys 171832)

S & SORENSEN, LLP
Fax: 213.236.2700

, INC. (Sued herein as
ATHAN ALLEN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS,
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO
MENDOZA JERONIMO, CORAIMA
YARITZA SANCHEZ NUNEZ,
JAMUER ALFARO, DUNG TUAN

Petitioners-Plaintiffs,

Vv.

DAVID JENNINGS, Acting Director of
the San Francisco Field Office of U.S.
Immigration and Customs Enforcement;
MATTHEW T. ALBENCE, Deputy |
Director and Senior Official Per orming
the Duties of the Director of the U.S.
Immigration and Customs Enforcement;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT; GEO GROUP, INC.;
NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

Respondents-Defendants.

 

 

 

 

 

Case No. 3:20-cv-02731-VC

DECLARATION OF NATHAN
ALLEN RE COVID-19 TESTING
AT MESA VERDE!

Judge: Hon. Vince Chhabria

' Plaintiffs were contacted and indicated they did not object to filing this declaration
on 8/12/20, before noon, given the difficulty obtaining information last night after
the status conference and then meet and confer calls ended at 5:00 p.m.

-l-

3:20-CV-02731-VC
ALLEN DECL. RE COVID TESTING

 
Oo CO ND OH BP W NO

NY NY NHN BY NY YY ROR RR ee ea ea a i
NH MN F WY F& CS GC MwA HR NW Bw PB KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

Case 3:20-cv-02731-VC Document 535 Filed 08/12/20 Page 2 of 2

I, NATHAN ALLEN, declare as follows:

1. I am the Facility Administrator of the Mesa Verde Detention Facility
in Bakersfield. I have worked for GEO for 20 years. I have personal knowledge of
the statements herein, except those expressed upon information and belief, and if
called upon to do so, I could and would testify competently thereto.

2. I am informed and believe that due in part to delays in receiving
results back from last week’s COVID-19 tests sent to Cardiotropic Labs, Wellpath
has reached an agreement with LabCorp to handle the processing of Mesa Verde’s
COVID-19 test samples with results estimated for return in as few as 48-72 hours.
While there are no absolute guarantees on the timing of results given the crisis
engendered by the current pandemic, it is my understanding that LabCorp
understands the results need to be expedited.

3. The GEO Group, Inc. still has a contract with Cardiotropic Labs and
LabCorp for nationwide testing of COVID-19 swabs. The first batch of testing to
Cardiotropic (for Mesa Verde detainees in B dorm) was sent out on July 31, 2020,
and received back on August 3, 2020, and we had hoped that would be the regular
turnaround time. However, results for the next batch of tests (82 tests — for A, C
and D dorms) sent to Cardiotropic have unfortunately been delayed.

4, I] am informed and believe that GEO has also entered into a third
contract (through our Health Services branch) with Greenleaves Diagnostics, LLC
to conduct lab processing of tests as needed. I am not aware of the timing discussed
for results but it is my understanding expediency is of the essence.

I declare under penalty of perjury that the foregoing is true and correct.

Executed August 12, 2020, at Bakersfield, California.

 

2. 3:20-CV-02731-VC
ALLEN DECL. RE COVID TESTING

 
